IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MARVIN EUGENE GLOVER,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
       Appellant,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5209

STATE OF FLORIDA
DEPARTMENT OF REVENUE
CHILD SUPPORT
ENFORCEMENT and STACIE
MICHELLE MCGAHEE,

       Appellees.


_____________________________/

Opinion filed May 4, 2016.

An appeal from an order from the Division of Administrative Hearings.
Diane Cleavinger, Judge.

Marvin Eugene Glover, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellees.



PER CURIAM.

      AFFIRMED. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150

(Fla. 1979).

ROBERTS, C.J., LEWIS and RAY, JJ., CONCUR.